Citation Nr: 1105941	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-14 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to a disability rating in excess of 10 percent 
for varicose veins, right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1960 to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to a disability rating in excess of 10 
percent for service connected varicose veins, right leg, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's heart disability had onset during his active 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart 
disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
&Supp. 2010); 38 C.F.R. §§  3.6, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Active duty includes service at any time as a cadet at the United 
States Military, Air Force, or Coast Guard Academy, or as a 
midshipman at United States Naval Academy.  38 C.F.R. § 3.6(b)(4) 
(2010).

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2010).

For defects, infirmities, or disorders not noted when the veteran 
is examined, accepted and enrolled for service, the burden lies 
with the government to show, by clear and unmistakable evidence, 
that the defect, infirmity, or disorder both pre-existed and was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004). 

Examinations performed in March 1959 and March 1960, before the 
Veteran began training as a cadet at the United States Military 
Academy at West Point, found the Veteran to be in good health and 
qualified for admission, with no abnormalities of the heart or 
vascular system.  Accordingly, the Veteran is presumed to have 
been in sound condition at the time of enlistment.

The Veteran reported in an April 2010 statement that he first 
experienced tachycardia immediately after completing a combat 
swimmer's test in 1962.  He reported that he collapsed and was 
taken by ambulance to Cadet Hospital.  He stated that he was 
unable to stand or sit up, with a highly elevated heart rate for 
forty-five minutes to an hour.  He reported four or five other 
episode of tachycardia during his training at West Point, one of 
which was severe enough for him to have been taken to the 
hospital again.  

While records of the Veteran's hospitalizations are not of record 
and it appears that the RO has made no effort to obtain them, his 
account is confirmed by a Report of Examination prepared in 
August 1968, prior to separation from active service.  This 
record documents that the Veteran was evaluated for four or five 
episodes of tachycardia following strenuous exercise tests at 
West Point in 1961 and 1962.  A stress test ECG during evaluation 
was negative.  An ECG test performed at the time of examination 
showed sinus bradycardia, otherwise within normal limits.  The 
Veteran denied any recurrence of symptoms since 1962.  

Post-service, the Veteran has reported that he has continued to 
experience episodes of tachycardia, associated with both physical 
exertion and emotional stress that are debilitating when they 
occur.  VA and private treatment records document the Veteran's 
complaints of episodes of tachycardia without any clear 
diagnosis.

In February 2009, the Veteran was afforded a VA examination.  The 
examiner noted the Veteran's reported medical history, as well as 
the fact that several exercise and nuclear stress tests have been 
performed over the years with negative results.  A 24 hour Holter 
Monitor in July 2006 documented premature ventricular 
contractions and premature atrial contractions.  The examiner 
diagnosed the Veteran with paroxysmal supraventricular 
tachycardia or paroxysmal atrial flutter/fibrillation, consistent 
with the Veteran's clinical history but not documented to date by 
ECG evidence.  He found no subjective or objective findings of 
structural heart disease.  The examiner went on to state that 
supraventricular dysrythmias result from abnormalities in atrial 
and pulmonary vein tissue.  He noted that while the Veteran's 
episodes of dysrythmia have been infrequent, they are similar in 
nature to the initial episode in 1962.  He concluded that it is 
more likely than not that "the early attacks were caused by the 
same electrical disorder causing the current episodes."  

Based on the above evidence, the Board finds that the Veteran's 
current heart disability had onset during his active military 
service.  Both the Veteran's testimony and service treatment 
records support a finding that the Veteran first experienced 
heart problems during his active duty service as a cadet at the 
United States Military Academy.  Additionally, the Veteran's 
testimony describing symptoms since separation from service and 
the opinion of the February 2009 VA examination link the 
Veteran's current heart problems, characterized as an electrical 
disorder, to his problems in service.  Accordingly, entitlement 
to service connection for a heart disability is granted.  The 
nature and extent of the disability related to service from July 
1960 to August 1968 is not before the Board at this time.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

ORDER

Entitlement to service connection for a heart disability is 
granted.  


REMAND

The Veteran is seeking entitlement to a disability rating in 
excess of 10 percent for service connected varicose veins, right 
leg.

The Veteran was last afforded a VA examination in July 2007, more 
than three years ago.  VA treatment records show that since that 
time, the Veteran has been treated for complaints of 
progressively worsening pain in his right leg and requested 
compression stockings to wear at night in addition to the one he 
currently wore during the day to help alleviate the symptoms of 
his varicose veins.  Additionally, in statements to the Board, 
the Veteran has indicated that his condition as one that has 
progressively worsened over the years.  

After a review of the entire record, the Board finds that there 
is evidence of an increased severity of symptoms since the last 
formal VA examination.  Generally, VA has a duty to provide 
additional examination when the claimant alleges that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 
7, 1995).  Accordingly, the matter must be remanded to afford the 
Veteran a new VA examination of his varicose veins, right leg.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
VA examination of his service connected 
varicose veins, right leg.  The examiner 
should note any functional impairment caused 
by the Veteran's disability, including a full 
description of the effects of his disability 
upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  
All findings should be described in detail 
and all necessary diagnostic testing 
performed. 

2.  When the development requested has been 
completed, and the RO has ensured compliance with 
the requested action, this case should again be 
reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be 
furnished a Supplemental Statement of the Case, 
and be afforded a reasonable opportunity to 
respond before the record is returned to the Board 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


